Case: 20-1314    Document: 30     Page: 1   Filed: 12/09/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JESSICA J. HESLOP,
                       Petitioner

                             v.

           INTERNAL REVENUE SERVICE,
                     Respondent
               ______________________

                        2020-1314
                  ______________________

    Petition for review of an arbitrator’s decision in No.
 2016-21857 by Claude Dawson Ames.
                  ______________________

                Decided: December 9, 2020
                 ______________________

      KATHRYN W. BAILEY, Office of General Counsel, Na-
 tional Treasury Employees Union, Washington, DC, for pe-
 titioner. Also represented by LARRY JOSEPH ADKINS,
 GREGORY O'DUDEN.

     STEPHANIE FLEMING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by REGINALD
 THOMAS BLADES, JR., JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________
Case: 20-1314    Document: 30     Page: 2   Filed: 12/09/2020




2                                              HESLOP   v. IRS




    Before PROST, Chief Judge, MAYER and MOORE, Circuit
                          Judges.
 PER CURIAM.
     Jessica J. Heslop seeks review of an arbitrator’s deci-
 sion sustaining her removal from her position with the In-
 ternal Revenue Service (“IRS” or “agency”). For the
 reasons discussed below, we affirm.
                       BACKGROUND
      Heslop, who worked as an IRS Revenue Agent in San
 Diego, California, began taking leave for a chronic mi-
 graine condition. J.A. 42–45. By early 2016, she had used
 all the leave available to her and began to request leave
 without pay. J.A. 7. Between March 2015 and January
 2017, she was absent for approximately 2,445 hours, which
 represented nearly eighty-five percent of her regular days
 of work. J.A. 12. The IRS determined that Heslop was ab-
 sent without leave for many of these absences. See J.A. 15–
 16.
     The IRS warned Heslop that her absences were exces-
 sive and instructed her to return to work. See J.A. 5–7. On
 March 10, 2017, the agency proposed to remove Heslop
 from her position, asserting that she had been absent with-
 out leave and had “been excessively absent beyond a rea-
 sonable period of time.” J.A. 2. Although Heslop and her
 union representative submitted an oral response to the
 agency’s proposed removal action, see J.A. 79, she was re-
 moved from her position effective January 19, 2018, see
 J.A. 78. Heslop’s removal notice stated that the IRS had
 concluded that her “continuous prolonged and extended
 unscheduled absences” had put “a severe undue burden on
 the Agency” and “undermine[d] the public’s confidence in
 the Agency’s ability to deliver quality service.” J.A. 79.
     Heslop appealed her termination, but an arbitrator
 sustained the agency’s removal decision. See J.A. 1–24.
Case: 20-1314      Document: 30    Page: 3    Filed: 12/09/2020




 HESLOP   v. IRS                                             3



 The arbitrator concluded that the agency’s charges of ex-
 cessive absence and absence without leave were supported
 by a preponderance of the evidence, J.A. 11–16, and that
 Heslop’s “inability to perform her duties as a Revenue
 Agent greatly impacted her group’s morale and placed an
 undue burden on other members of the group to perform
 audit examinations and other duties that would have been
 assigned to and performed by [Heslop], but for her exces-
 sive absences due to her chronic migraine medical condi-
 tion.” J.A. 12.
     Heslop then filed a timely petition for review with this
 court. We have jurisdiction under 5 U.S.C. §§ 7121(f),
 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
      This court will set aside “an arbitrator’s ruling only if
 it is arbitrary, capricious, an abuse of discretion, contrary
 to law, unsupported by substantial evidence, or obtained
 without following procedures required by law.” Ramirez v.
 DHS, 975 F.3d 1342, 1347 (Fed. Cir. 2020); see 5 U.S.C.
 § 7121(f). In her briefing to this court, Heslop advances two
 principal arguments. First, she contends that the charge
 of excessive absence should be set aside because the IRS
 failed to establish that her position needed to be filled by
 another regularly available employee. Second, she asserts
 that the arbitrator should have mitigated the agency’s pen-
 alty of removal because she produced competent evidence
 showing that her medical condition had improved. We ad-
 dress each of these arguments in turn.
      In Cook v. Department of Army, the Merit Systems Pro-
 tection Board (“board”) held that an agency could not take
 an adverse action against an employee based on the exces-
 sive use of leave unless the agency could show, among other
 things, that the absent employee’s position “needed to be
 filled by an employee available for duty on a regular, full-
 time or part-time basis.” 18 M.S.P.R. 610, 612 (1984); see
 also Combs v. SSA, 91 M.S.P.R. 148, 153 (2002)
Case: 20-1314     Document: 30     Page: 4    Filed: 12/09/2020




4                                                HESLOP   v. IRS



 (“[P]rovided that certain criteria are met, an agency can
 bring an action against an employee for excessive approved
 absence.”). Assuming arguendo that this court agrees with
 Cook, which we do not decide, substantial evidence sup-
 ports the arbitrator’s determination that the agency
 needed to fill Heslop’s position.
     During the arbitration proceedings, Heslop’s supervi-
 sors testified that IRS audits and examinations are time
 sensitive and that Heslop’s repeated and extended ab-
 sences had placed an undue burden on other agency em-
 ployees. See J.A. 5–6, 12. Although “budgetary and hiring
 restrictions” prevented the IRS from immediately hiring a
 replacement for Heslop after her termination, J.A. 13, this
 failure to hire a replacement does not, standing alone, es-
 tablish that the agency had no need to fill Heslop’s position.
 To the contrary, the fact that the IRS had been forced to
 spend considerable sums to transport agents from other of-
 fices to San Diego to take over Heslop’s case assignments
 during her extended absences, see J.A. 5, 13, strongly sup-
 ports the conclusion that the agency had the need for an
 employee to fill her position. In this regard, we note that
 the board has determined that the Cook standard can be
 satisfied when, as here, an employee’s extensive absences
 undermine agency functioning and force other agency em-
 ployees to take on significant additional responsibilities.
 See, e.g., Gartner v. Dep’t of Army, 104 M.S.P.R. 463, 469
 (2007) (sustaining an excessive absence charge where an
 employee’s “absences from work had an adverse impact on
 the [agency’s] operations”); Combs, 91 M.S.P.R. at 154 (sus-
 taining an excessive absence charge where an employee’s
 absences caused another employee to become “backlogged”
 and use overtime); see also Hines v. England, No. 05-CV-
 1370-IEG (BLM), 2007 WL 9776571, at *6 (S.D. Cal. June
 28, 2007) (“The Cook test does not require the employer
 prove that the employee’s position was filled by an outside
 hire or show that the employer could not cope with the em-
 ployee’s absence.”).
Case: 20-1314      Document: 30    Page: 5    Filed: 12/09/2020




 HESLOP   v. IRS                                            5



     We likewise reject Heslop’s contention that the arbitra-
 tor erred in failing to properly consider post-removal evi-
 dence of her improved medical condition. The arbitrator
 expressly considered whether Heslop’s medical condition
 had improved and whether she would “be able to resume
 her job duties without [extensive] absences in the future.”
 J.A. 23. To support her claim that her improved medical
 condition warranted mitigation of the penalty of removal,
 Heslop submitted a 2018 letter from her physician stating
 that she had “no limitations in her ability to perform her
 job on the basis of her migraines.” J.A. 85. The letter fur-
 ther stated that while Heslop’s migraine condition had “pe-
 riods of exacerbation,” she was undergoing “an effective
 medical regimen” that served to “limit the [migraine] epi-
 sodes.” J.A. 85. Notably, however, this letter did not indi-
 cate that Heslop no longer suffered from severe migraines,
 but instead stated only that her current treatment regimen
 served to “limit” her migraine episodes. J.A. 85. Further-
 more, the letter failed to address Heslop’s current or future
 ability to undertake all the specific duties required of an
 IRS Revenue Agent. See J.A. 85.
     Heslop’s supervisor testified that he considered sanc-
 tions other than removal, but that he “could not identify
 any adequate alternative.” J.A. 22. He further stated that
 “there . . . was no way to rehabilitate [Heslop] because she
 simply could not come to work” and that “there was no rea-
 sonable accommodation that would have permitted [her] to
 perform the essential functions of her position.” J.A. 21.
 Under such circumstances, the arbitrator had ample sup-
 port for his conclusion that mitigation of the penalty of re-
 moval was “inappropriate based on the seriousness of
 [Heslop’s] excessive absences and [the] lack of any effective
 rehabilitation measures to ensure her regular attendance.”
 J.A. 23; see Zingg v. Dep’t of Treasury, 388 F.3d 839, 844
 (Fed. Cir. 2004) (emphasizing that an agency has “broad
 discretion to determine the appropriate penalty”). We have
Case: 20-1314   Document: 30       Page: 6   Filed: 12/09/2020




6                                              HESLOP     v. IRS



 considered Heslop’s remaining arguments but do not find
 them persuasive.
                       CONCLUSION
    Accordingly, the arbitrator’s decision is affirmed.
                       AFFIRMED
                           COSTS
    No costs.